UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6282



In Re: BUSTER A. YANCEY, JR.,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   April 12, 2001                 Decided:   April 19, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Buster A. Yancey, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Buster A. Yancey, Jr., has filed a petition for a writ of

mandamus from this court ordering the district court to release him

from custody.   Mandamus is a drastic remedy to be used only in

extraordinary circumstances.   Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).   Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.      In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).     The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

entitlement to such relief is “clear and indisputable.”     Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).   Yancey has

not made such a showing.

     Accordingly, we deny Yancey’s petition for mandamus and his

motion to proceed in forma pauperis.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                   PETITION DENIED




                                 2